Digitally signed by
                                                                                  Reporter of Decisions
                               Illinois Official Reports                          Reason: I attest to the
                                                                                  accuracy and
                                                                                  integrity of this
                                       Appellate Court                            document
                                                                                  Date: 2017.02.16
                                                                                  13:56:45 -06'00'




                 U.S. Bank National Ass’n v. Hartman, 2016 IL App (1st) 151556



Appellate Court           U.S. BANK NATIONAL ASSOCIATION, as Trustee for the
Caption                   Specialty Underwriting and Residential Finance Trust Mortgage Loan
                          Asset-Backed Certificates Series 2006-BC3, Plaintiff-Appellee, v.
                          JOSEPH HARTMAN, Defendant-Appellant.



District & No.            First District, Fifth Division
                          Docket No. 1-15-1556



Filed                     December 30, 2016



Decision Under            Appeal form the Circuit Court of Cook County, No. 08-CH-16169; the
Review                    Hon. Michael F. Otto, Judge, presiding.



Judgment                  Affirmed.



Counsel on                John Patrick Joyce, Jr., of AXO Ltd., of Chicago, for appellant.
Appeal
                          Harry N. Arger, Rose M. Tumialán, and Margaret Rhiew, of Sykema
                          Gossett PLLC, of Chicago, for appellee.



Panel                     PRESIDING JUSTICE GORDON delivered the judgment of the
                          court, with opinion.
                          Justices Lampkin and Reyes concurred in the judgment and opinion.
                                             OPINION

¶1       The instant appeal arises from the trial court’s grant of summary judgment in favor of
     plaintiff U.S. Bank National Association on its foreclosure complaint and the court’s
     subsequent order confirming the sale of defendant Joseph Hartman’s home. Defendant argues
     that the trial court erred in granting summary judgment because plaintiff lacked standing to
     foreclose on defendant’s mortgage, and further argues that plaintiff’s complaint should be
     stricken because it contained a “blatant mischaracterization of fact.” For the reasons that
     follow, we affirm.

¶2                                          BACKGROUND
¶3       On May 1, 2008, plaintiff filed a complaint to foreclose defendant’s mortgage. In setting
     forth the information on the mortgage, the complaint alleges: “Name of the mortgagee,
     trustee or grantee in the Mortgage: M.E.R.S., Inc., as nominee for MILA, Inc., d/b/a
     Mortgage Investment Lending Associates, Inc.,” and further alleges: “Capacity in which
     Plaintiff brings this suit: Plaintiff is the trustee for the holder of the Mortgage given as
     security.” The complaint alleges that defendant was the mortgagor on a condominium on
     Altgeld Street in Chicago and that he was in default of the monthly payments from January
     2008 through the present. The complaint sought a judgment of foreclosure and sale, an order
     approving the foreclosure sale, and an order granting possession of the property.
¶4       Attached to the complaint was a copy of the executed and recorded mortgage, as well as a
     “lost document affidavit.” The “lost document affidavit” stated that the note could not be
     located in plaintiff’s records. The “affidavit” was not signed or notarized.
¶5       On November 5, 2008, plaintiff filed a motion for an order of default against defendant,
     alleging that defendant had been served, a total of 60 days had elapsed since the date of
     service, and no motion or answer had been filed by defendant.
¶6       On January 2, 2009, defendant filed his appearance and an answer to the foreclosure
     complaint. In the answer, defendant admitted the above-quoted allegations concerning the
     “[n]ame of the mortgagee, trustee or grantee” and the “[c]apacity in which Plaintiff brings
     this suit.” Defendant denied the allegations that he was in default of the mortgage.
     Defendant’s answer did not contain any affirmative defenses, but only asked for an order
     dismissing plaintiff’s complaint against him.
¶7       On January 9, 2009, despite defendant’s January 2 appearance, the trial court entered an
     order of default against defendant, finding that he had failed to appear and/or plead. On the
     same day, the court entered a judgment for foreclosure and sale. On January 30, 2009,
     defendant filed a petition to vacate the default judgment, claiming that he had filed his
     appearance on January 2 but mistakenly went to the wrong courtroom on January 9. The
     resolution of defendant’s petition is not contained in the record on appeal, but it was
     presumably granted, as further proceedings continued in the case.
¶8       On May 1, 2009, plaintiff filed a motion for summary judgment, claiming that there were
     no material issues of fact and that plaintiff was entitled to summary judgment. Attached to
     the motion was a “supplemental affidavit” from Chris Decker, an authorized employee of
     Wilshire Credit Corporation, the current servicer of the loan. The affidavit stated, in relevant
     part, that “[p]laintiff is the holder and owner of the note *** and mortgage *** granted to


                                                -2-
       M.E.R.S., Inc., as nominee for MILA, Inc., D/B/A Mortgage Investment Lending, on January
       24, 2006 by [defendant], and secured by the property commonly known as *** West Altgeld
       Street, Unit ***, Chicago, Illinois 60614.” The affidavit further stated that “[o]wnership of
       the subject mortgage was transferred from M.E.R.S., Inc., as nominee for MILA, Inc., D/B/A
       Mortgage Investment Lending to [plaintiff].” Attached to the affidavit was a copy of the
       executed note, as well as a copy of the executed and recorded mortgage.
¶9         Also attached to the affidavit was a copy of an assignment of mortgage, in which
       Mortgage Electronic Registration Systems, Inc. (MERS), as nominee for MILA, Inc., d/b/a
       Mortgage Investment Lending, assigned defendant’s mortgage to plaintiff. The assignment is
       dated April 30, 2008, one day before the filing of plaintiff’s complaint for foreclosure, and
       was recorded on July 2, 2008.
¶ 10       Defendant did not file a response to the motion for summary judgment and, on July 7,
       2009, the trial court granted plaintiff’s motion for summary judgment. On the same day, the
       court entered a judgment for foreclosure and sale.
¶ 11       On April 27, 2012, defendant filed an emergency motion to vacate the judgment of
       foreclosure and to stay the sale of the property. In the motion, defendant claimed that neither
       he nor his counsel was aware of the judgment of foreclosure entered on July 7, 2009.
       Defendant further claimed that the property was scheduled for a sheriff’s sale on May 1,
       2012, but that he had entered into a contract for the sale of the property to the holder of the
       second mortgage on the property. Defendant asked for the judgment of foreclosure to be
       vacated in the interests of justice. Attached to the motion was an affidavit that was notarized
       but was not signed. On April 30, 2012, an order was entered staying the sale until June 4,
       2012.
¶ 12       On December 15, 2014, plaintiff filed a motion for an order of possession and approval
       of the report of sale and distribution, claiming that a judicial sale of the property had been
       held on November 26, 2014. The report of sale and distribution indicates that plaintiff
       purchased the property.
¶ 13       On April 2, 2015, defendant filed a response to the motion to confirm the sale, claiming
       that on January 24, 2006, the date of the note and mortgage, MERS was not licensed to
       conduct mortgage business in Illinois, although he admitted that MILA, Inc., was licensed to
       do so. Defendant further claimed that on March 1, 2010, plaintiff “took an assignment of
       Note and Mortgage,” 1 but was not licensed to conduct mortgage business in Illinois.
       Defendant claimed that a mortgage made by an entity that lacked authorization under the
       Residential Mortgage License Act of 1987 (License Act) (205 ILCS 635/1-1 et seq. (West
       2004))2 was void as against public policy, and that “[a]ll orders in this case are void based
       on a void mortgage contract and subsequent void transfers.”


           1
             We note that the assignment contained in the record on appeal indicates that the assignment was
       executed on April 30, 2008, not March 1, 2010. Defendant’s response alleges that Merrill Lynch
       Mortgage Investors, Inc., at some point “took an interest in the Note,” but Merrill Lynch is not a party
       on appeal and its alleged former interest is not at issue on appeal.
           2
             Section 1-3(a) of the License Act requires that “[n]o person, partnership, association, corporation
       or other entity shall engage in the business of brokering, funding, originating, servicing or purchasing
       of residential mortgage loans without first obtaining a license from the Commissioner in accordance

                                                       -3-
¶ 14       In its reply to defendant’s response, plaintiff claimed that defendant’s attacks on the
       validity of the mortgage based on the License Act were forfeited due to defendant’s failure to
       raise them at any time until after the judgment of foreclosure, foreclosure sale, and motion to
       confirm the sale. Plaintiff further argued that defendant was also estopped from raising such
       a defense, since he had filed bankruptcy multiple times and had admitted the validity of the
       mortgage in the bankruptcy proceedings by entering into postpetition plans to make
       payments on the mortgage. Plaintiff also argued that defendant’s defense failed on the merits,
       as MERS was not required to be licensed under the License Act.
¶ 15       On April 22, 2015, the trial court entered an order confirming the judicial sale 3 and, on
       May 22, 2015, defendant filed a notice of appeal.

¶ 16                                             ANALYSIS
¶ 17        On appeal, defendant raises two issues. First, he argues that plaintiff lacked standing to
       file a complaint because MERS was not licensed to conduct mortgage business in Illinois at
       the time the mortgage was signed. Defendant also argues that plaintiff’s complaint should be
       stricken because it contains a “blatant mischaracterization of fact” so egregious that allowing
       it to stand constitutes an “affront to the judicial process.” We consider each argument in turn.
¶ 18        Defendant first argues that plaintiff “lacked standing to foreclose because the mortgagee
       was not licensed to conduct mortgage business in Illinois at the time the mortgage was
       signed.” Plaintiff argues that this issue has been forfeited, since defendant raised it for the
       first time in his response to the motion to confirm the sale of the property and standing is an
       affirmative defense. Defendant, however, claims that he can raise the issue at any time
       because mortgages issued by unlicensed mortgagees are void as against public policy, relying
       on the Second District case of First Mortgage Co. v. Dina, 2014 IL App (2d) 130567.4
¶ 19        We have no need to determine whether the issue was properly preserved because, even if
       it was, defendant’s argument would still fail because it rests on a misapplication of the
       License Act. At the time of the issuance of defendant’s mortgage, section 1-3 of the License
       Act provided, in relevant part:
                “No person, partnership, association, corporation or other entity shall engage in the
                business of brokering, funding, originating, servicing or purchasing of residential
                mortgage loans without first obtaining a license from the Commissioner in
                accordance with the licensing procedure provided in this Article I and such


       with the licensing procedure provided in this Article I and such regulations as may be promulgated by
       the Commissioner.” 205 ILCS 635/1-3(a) (West 2004).
            3
              The order confirming the judicial sale does not appear in the record on appeal. The date of the
       order is taken from defendant’s notice of appeal, and there is no dispute that such an order was entered
       on that date.
            4
              We note that the License Act has since been amended to state that “[a] mortgage loan brokered,
       funded, originated, serviced, or purchased by a party who is not licensed under this Section shall not be
       held to be invalid solely on the basis of a violation under this Section. The changes made to this Section
       by this amendatory Act of the 99th General Assembly are declarative of existing law.” Pub. Act 99-113
       (eff. July 23, 2015) (amending 205 ILCS 635/1-3(e)). However, we have no need to consider whether
       Dina is still good law with respect to mortgages issued prior to the amendment because, as we explain,
       even if it is, defendant’s argument still fails on its merits.

                                                       -4-
               regulations as may be promulgated by the Commissioner.” 205 ILCS 635/1-3(a)
               (West 2004).
¶ 20       The License Act further defined several of the applicable terms. “ ‘Making a residential
       mortgage loan’ or ‘funding a mortgage loan’ shall mean for compensation or gain, either
       directly or indirectly, advancing funds or making a commitment to advance funds to a loan
       applicant for a residential mortgage loan.” 205 ILCS 635/1-4(b) (West 2004). “ ‘Loan
       brokering’, ‘brokering’, or ‘brokerage service’ shall mean the act of helping to obtain from
       another entity, for a borrower, a loan secured by residential real estate situated in Illinois or
       assisting a borrower in obtaining a loan secured by residential real estate situated in Illinois
       in return for consideration to be paid by either the borrower or the lender including, but not
       limited to, contracting for the delivery of residential mortgage loans to a third party lender
       and soliciting, processing, placing, or negotiating residential mortgage loans.” 205 ILCS
       635/1-4(o) (West 2004). “ ‘Servicing’ shall mean the collection or remittance for or the right
       or obligation to collect or remit for any lender, noteowner, noteholder, or for a licensee’s own
       account, of payments, interests, principal, and trust items such as hazard insurance and taxes
       on a residential mortgage loan in accordance with the terms of the residential mortgage loan;
       and includes loan payment follow-up, delinquency loan follow-up, loan analysis and any
       notifications to the borrower that are necessary to enable the borrower to keep the loan
       current and in good standing.” 205 ILCS 635/1-4(q) (West 2004). “ ‘Purchasing’ shall mean
       the purchase of conventional or government-insured mortgage loans secured by residential
       real estate situated in Illinois from either the lender or from the secondary market.” 205 ILCS
       635/1-4(s) (West 2004). Finally, “ ‘[o]riginating’ shall mean the issuing of commitments for
       and funding of residential mortgage loans.” 205 ILCS 635/1-4(u) (West 2004).
¶ 21       In the case at bar, the mortgage names defendant as the borrower and “MILA, Inc., DBA
       Mortgage Investment Lending Associates, Inc.” as the lender. Similarly, the note lists MILA,
       Inc., as the lender whom defendant promises to pay. With respect to MERS, the mortgage
       states that “ ‘MERS’ is Mortgage Electronic Registration Systems, Inc. MERS is a separate
       corporation that is acting solely as a nominee for Lender and Lender’s successors and
       assigns. MERS is the mortgagee under this Security Instrument.” The mortgage further
       provides that “Borrower understands and agrees that MERS holds only legal title to the
       interests granted by Borrower in this Security Instrument, but, if necessary to comply with
       law or custom, MERS (as nominee for Lender and Lender’s successors and assigns) has the
       right: to exercise any or all of those interests, including, but not limited to, the right to
       foreclose and sell the Property; and to take any action required of Lender including, but not
       limited to, releasing and canceling this Security Instrument.”
¶ 22       Comparing the plain statutory language to MERS’s role in the mortgage transaction
       reveals that MERS did not engage in any conduct that would require it to be licensed under
       the License Act. MERS did not “engage in the business of brokering, funding, originating,
       servicing or purchasing” (205 ILCS 635/1-3(a) (West 2004)) of defendant’s mortgage such
       that it would be required to be licensed under the License Act. Instead, it was listed on the
       mortgage as the mortgagee, acting as the nominee for MILA, Inc., the lender. A “nominee”
       in this context is “[a] party who holds bare legal title for the benefit of others.” Black’s Law
       Dictionary 1076 (8th ed. 1999). “MERS is well known in the foreclosure setting as a
       membership organization that typically records, trades, and forecloses loans on behalf of
       many lenders, acting for lender accounts rather than their own.” Deutsche Bank National


                                                   -5-
       Trust v. Cichosz, 2014 IL App (1st) 131387, ¶ 3 (citing Mortgage Electronic Registration
       Systems, Inc. v. Estrella, 390 F.3d 522, 524-25 (7th Cir. 2004)). The License Act does not
       impose any requirements for the “mortgagee” or a “nominee” to be licensed; by its plain
       terms, it applies only to those who “engage in the business of brokering, funding, originating,
       servicing or purchasing” (205 ILCS 635/1-3(a) (West 2004)) residential mortgage loans.
       Defendant admitted in his response to the motion to confirm sale that the party that was
       engaged in such conduct with respect to defendant’s mortgage, namely, MILA, Inc., was
       licensed at the time of the execution of the mortgage. Accordingly, even if defendant’s
       argument was properly before this court and was not forfeited, it would still not provide a
       basis for reversing the trial court’s judgment, as it fails on its merits.
¶ 23       We are similarly unpersuaded by defendant’s second argument on appeal. Defendant
       argues that plaintiff mischaracterized facts to the trial court amounting to “an affront to
       justice.” Defendant acknowledges that he did not raise this issue below, but argues that we
       should nevertheless review his contentions under the plain-error doctrine.
¶ 24       There is case law permitting a reviewing court to consider a forfeiture under the
       plain-error doctrine in civil cases. Wilbourn v. Cavalenes, 398 Ill. App. 3d 837, 855-56
       (2010) (citing Palanti v. Dillon Enterprises, Ltd., 303 Ill. App. 3d 58, 66 (1999), citing
       Belfield v. Coop, 8 Ill. 2d 293, 313 (1956)); Matthews v. Avalon Petroleum Co., 375 Ill. App.
       3d 1, 8 (2007); In re Marriage of Saheb, 377 Ill. App. 3d 615, 627 (2007). Although the
       doctrine may be applied in civil cases, it finds much greater application in criminal cases.
       Arient v. Shaik, 2015 IL App (1st) 133969, ¶ 37; Wilbourn, 398 Ill. App. 3d at 856 (citing
       Gillespie v. Chrysler Motors Corp., 135 Ill. 2d 363, 375 (1990)).
¶ 25       The cases that have applied it have held that the plain-error doctrine may be applied in
       civil cases only where the act complained of was a prejudicial error so egregious that it
       deprived the complaining party of a fair trial and substantially impaired the integrity of the
       judicial process itself. Arient, 2015 IL App (1st) 133969, ¶ 37; Wilbourn, 398 Ill. App. 3d at
       856; Matthews, 375 Ill. App. 3d at 8; Saheb, 377 Ill. App. 3d at 627. This court has observed
       that the application of the plain-error doctrine to civil cases should be “exceedingly rare.”
       Arient, 2015 IL App (1st) 133969, ¶ 37; Wilbourn, 398 Ill. App. 3d at 856 (citing Palanti,
       303 Ill. App. 3d at 66).
¶ 26       The question, then, is whether the case before us is the “exceedingly rare” civil case that
       requires application of the plain-error doctrine. Arient, 2015 IL App (1st) 133969, ¶ 37. We
       agree with plaintiff that it is not.
¶ 27       Defendant argues that there were several “blatant mischaracterization[s] of facts” by
       plaintiff, which requires application of the plain-error doctrine to the instant case. See
       Gillespie, 135 Ill. 2d at 377 (noting that cases in which the plain-error doctrine had applied
       “involved blatant mischaracterizations of fact, character assassination, or base appeals to
       emotion and prejudice”). First, defendant claims that plaintiff filed its complaint without
       providing any proof that it was entitled to initiate the claim against defendant and, “[i]n order
       to fool the trial Court and the Defendant,” plaintiff attached an unsigned affidavit “to prove it
       was the proper Plaintiff.” Defendant then claims that “[b]y the time [plaintiff] presented its
       Motion for Summary Judgment it miraculously found the assignment to prove its standing,”
       which was “conveniently dated the day before the Complaint was filed.” Defendant claims
       that “[n]o explanation was made for why the assignment went missing for one day, the day
       after it was allegedly executed. No explanation was made for why it arrived months later, at a

                                                   -6-
       time it best served the Plaintiff.” Finally, defendant claims that “[n]o explanation was given
       for why [the assignment] was recorded several months after the date it purports to have been
       executed. And no explanation was given for why there were no dates on the signature page
       and notary seal of the purported assignment. No explanation was given, because there is no
       reasonable explanation.” None of the “facts” defendant points to appear to be
       mischaracterizations of fact, must less “blatant” ones such that the plain-error doctrine should
       apply.
¶ 28        First, as to the complaint, it is true that plaintiff attached a “lost document affidavit,”
       which was unsigned and unsworn, meaning that it was not an affidavit at all. See Roth v.
       Illinois Farmers Insurance Co., 202 Ill. 2d 490, 494 (2002) (“an affidavit must be sworn to,
       and statements in a writing not sworn to before an authorized person cannot be considered
       affidavits”). However, there is no evidence whatsoever to suggest that this was done “[i]n
       order to fool the trial Court and the Defendant.” Plaintiff did ultimately attach a copy of the
       note to its motion for summary judgment. Furthermore, in his answer, defendant admitted
       that plaintiff brought the suit in its capacity as “the trustee for the holder of the Mortgage
       given as security,” thus admitting that plaintiff was entitled to file the lawsuit. See Deutsche
       Bank National Trust Co. v. Iordanov, 2016 IL App (1st) 152656, ¶ 34 (“An action to
       foreclose upon a mortgage may be filed by a mortgagee or by an agent or successor of a
       mortgagee.”).
¶ 29        Next, defendant’s arguments as to the assignment mischaracterize the record on appeal.
       Defendant claims that plaintiff “miraculously found the assignment to prove its standing,”
       but that “[n]o explanation was made for why the assignment went missing for one day, the
       day after it was allegedly executed.” These statements imply that the assignment was
       missing. However, the “lost document affidavit” stated only that the note was missing—it
       said nothing about the assignment. Plaintiff was not required to attach the assignment to the
       complaint. See Iordanov, 2016 IL App (1st) 152656, ¶ 37 (“Although plaintiff did not attach
       a copy of the assignment to its pleadings, it is of no consequence as the [Illinois Mortgage
       Foreclosure Law (735 ILCS 5/15-1501 et seq. (West 2008))] does not expressly require an
       assignment be attached to the complaint.”). Thus, the fact that plaintiff attached the
       assignment to the motion for summary judgment but not to the complaint lends no support to
       defendant’s argument.
¶ 30        Finally, defendant’s challenges to the dates of the assignment are irrelevant and
       unpersuasive. First, defendant’s statement that “no explanation was given for why there were
       no dates on the signature page and notary seal of the purported assignment” is misleading, as
       it implies that there was information missing from the assignment or that the signature page
       was from a different document. However, the assignment itself is fully completed. The date
       of the assignment appears on the first page of the assignment, and the notary seal indicates
       that the individuals who executed the assignment “personally appeared before me this day,”
       referencing back to the date from the first page. Thus, the date of the assignment is clearly set
       forth and there is no evidence whatsoever to suggest that the signature page was not attached
       to the proper document. Additionally, with respect to defendant’s comments that the
       assignment was “conveniently dated the day before the Complaint was filed,” again implying
       some sort of wrongdoing, defendant presents no evidence to show that the assignment was
       not actually executed prior to the filing of the complaint. See Iordanov, 2016 IL App (1st)
       152656, ¶ 41 (in order to demonstrate that the plaintiff lacked standing, the defendant


                                                   -7-
       “needed to present evidence that the assignment did not occur before the complaint was
       filed” (emphasis added)). Whether the assignment was executed one day or one year before
       the filing of the complaint is irrelevant—the important fact is that it was, in fact, executed
       prior to the filing of the complaint. Defendant’s speculation concerning the reasons for the
       nine-week delay between the execution and recording of the assignment is similarly
       irrelevant. The assignment occurs when there is a transfer of an identifiable interest from the
       assignor to the assignee (Klehm v. Grecian Chalet, Ltd., 164 Ill. App. 3d 610, 616 (1988)),
       while the recording serves to establish a lien and give third parties the opportunity to
       determine the status of the property’s title (Federal National Mortgage Ass’n v. Kuipers, 314
       Ill. App. 3d 631, 634 (2000)). Thus, the relevant date was the date of the assignment, not the
       date of the recording. Further, as a practical matter, the delay can be at least partially
       explained by the fact that the assignment was executed in Oregon but recorded in Illinois.
       Thus, there is nothing in defendant’s claims that is a mischaracterization of fact at all, much
       less such a “blatant” one that would require the application of the plain-error doctrine to this
       case. Accordingly, there is no basis for vacating any of the trial court’s orders, and we
       therefore affirm the trial court’s judgment granting the motion to confirm the sale of
       defendant’s home.

¶ 31                                         CONCLUSION
¶ 32       For the reasons set forth above, there is no basis to vacate any of the trial court’s orders,
       and we therefore affirm the trial court’s judgment granting plaintiff’s motion to confirm the
       sale of defendant’s home.

¶ 33      Affirmed.




                                                   -8-